NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                         SEP 4 2020
                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARCIO SILVA-GALDINO; TAYNARA                     No.    14-74044
LOPES-MARTINS RIBEIRO,
                                                  Agency Nos.       A088-450-333
                  Petitioners,                                      A088-350-930

    v.
                                                  MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                  Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                            Submitted September 02, 2020**


Before: SCHROEDER, TROTT, and SILVERMAN, Circuit Judges.

         Marcio Silva-Galdino,1 a native and citizen of Brazil, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1
      Marcio Silva-Galdino is the lead petitioner. His step-daughter, Taynara
Lopes-Martins Ribeiro, is a derivative claimant on Silva-Galdino’s application.
No independent evidence was presented on her behalf, and her claims are entirely
immigration judge’s decision denying his application for asylum, withholding of

removal and protection under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252, and we deny the petition.

      Substantial evidence supports the agency’s conclusion that Silva-Galdino

failed to establish that he would be persecuted on account of a protected ground.

See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s “desire

to be free from harassment by criminals motivated by theft or random violence by

gang members bears no nexus to a protected ground”); Molina-Morales v. INS, 237
F.3d 1048, 1051-52 (9th Cir. 2001) (personal retribution is not persecution on

account of a protected ground). Accordingly, Silva-Galdino’s asylum and

withholding of removal claims fail.

      Substantial evidence supports the agency’s denial of CAT protection

because Silva-Galdino failed to show he would more likely than not be tortured by

or with the consent or acquiescence of the government if returned to Brazil.2 See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.


dependent on Silva-Galdino’s. Thus, our holdings on Silva-Galdino’s application
apply equally to both petitioners.
2
       The record does not support Silva-Galdino’s argument on appeal that the
agency applied an “erroneous legal standard” to the CAT claim by using the phrase
“clear probability of future torture.” Zhang v. Ashcroft, 388 F.3d 713, 721-22 (9th
Cir. 2004) (“We cannot say on this record that the evidence compels us to find that
[the alien] meets the clear probability standard.”)

                                         2                                   14-74044